As filed with the Securities and Exchange Commission on December 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22358 Rochdale Structured Claims Fixed Income Fund, LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) 212-702-3500 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. Rochdale Structured Claims Fixed Income Fund, LLC Annual Report September 30, 2010 Rochdale Structured Claims Fixed Income Fund, LLC Annual Report September 30, 2010 TABLE OF CONTENTS Page Financial Statements Statement of Net Assets 2 Statement of Operations 3 Statement of Changes in Members’ Capital 4 Statement of Cash Flows 5 Notes to Financial Statements 6-11 Financial Highlights 12 Report of Independent Registered Public Accounting Firm 13 Investment Breakdown 14 Manager and Officer Information 15 Additional Information 16 Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF NET ASSETS September 30, 2010 ASSETS: Investments in Securities: 101.4% Asset Backed Security: 100.3% Crescit Eundo Finance I, LLC Note, 8.10%, Series 2009-A, February 15, 2040;(1)(2) at value (cost $38,343,361) $ Short-Term Investments: 1.1% Federated Prime Obligations Fund, 0.21%(3) (cost $408,944) Total Investments in Securities (cost $38,752,305)(4) Interest receivable Prepaid expenses Total assets LIABILITIES: Distribution payable Payable to Advisor Offering costs payable Accrued expenses and other liabilities Total liabilities NET ASSETS $ ANALYSIS OF NET ASSETS TOTAL MEMBERS’ PAID IN CAPITAL $ Capital Units outstanding (Unlimited number of Units authorized, no par value) Net asset value, offering and redemption price per Unit (net assets/Units outstanding) $ (1) Illiquid security. (2) Fair valued by Valuation Committee as delegated by the Fund’s Board of Managers. (3) 7-Day yield. (4) Tax cost of investments is the same. The accompanying notes are an integral part of these financial statements. 2 Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF OPERATIONS For the Period from February 24, 2010* through September 30, 2010 INVESTMENT INCOME: Interest Income $ EXPENSES: Advisory fees Service fees Fund accounting and fund administration fees Registration expense Audit fees Custody fees Legal fees Directors fees Insurance expense Miscellaneous Net Expenses NET INVESTMENT INCOME $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 3 Rochdale Structured Claims Fixed Income Fund, LLC Statement of Changes in Members’ Capital Period from February 24, 2010* through September 30, 2010 FROM OPERATIONS Net investment income $ Net Increase in Members’ Capital Resulting From Operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) From return of capital ) Total distributions to members ) INCREASE FROM TRANSACTIONS IN MEMBERS’ CAPITAL Proceeds from sales of members’ capital units Offering costs ) Net proceeds from Members’ capital units Total increase in Members’ Capital MEMBERS’ CAPITAL Beginning of period End of period $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 4 Rochdale Structured Claims Fixed Income Fund, LLC Statement of Cash Flows For the Period from February 24, 2010* through September 30, 2010 CASH FLOW FROM OPERATING ACTIVITIES Net increase in members’ capital resulting from operations $ Adjustments to reconcile net increase in members’ capital resulting from operations to net cash used in operating activities Purchase of note receivable ) Principal repayment of note receivable Change in operating assets and liabilities Interest receivable ) Prepaid expenses ) Payable to Advisor Accrued expenses and other liabilities Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members’ capital units Distributions ) Net cash from financing activities Net change in cash and cash equivalents CASH AND CASH EQUIVALENTS Beginning of period End of period $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 5 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements 1. Organization Rochdale Structured Claims Fixed Income Fund, LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified, management investment company. The Fund’s investment objective is to seek a steady level of current income with low volatility through investment in promissory notes secured by interests in receivables from insurance companies related to structured settlements. Rochdale Investment Management LLC (the “Advisor” or “Rochdale”) is an investment adviser registered under the Investment Advisers Act of 1940, as amended, to serve as the Advisor for the Fund. Each Member must certify that they are a qualified investor or “accredited investor” under Federal securities law and subscribe for a minimum initial investment in the Fund of $25,000. Brokers selling units may establish higher minimum investment requirements than the Fund and may independently charge transaction fees and additional amounts in return for their services in addition to receiving a portion of the sales charge. The Fund is an illiquid investment and no Member will have the right to require the Fund to redeem its units. The existence of the Fund is not expected to be perpetual, but will instead be self-liquidating over time or sold, with an expected life of between seven and fifteen years from inception. 2. Significant Accounting Policies The following accounting policies are in accordance with accounting principles generally accepted in the United States and are consistently followed by the Fund. Security Valuation The Fund invested substantially all of its investable assets in the 8.10% Fixed Rate Note, Series 2009-A, which is represented by one certificate (“Note”) issued by a special purpose entity, Crescit Eundo Finance I, LLC. The value of the collateral underlying the Note depends on a number of factors unique to the structured settlement industry. These include, but are not limited to, the nature and quality of the underlying settlements; the ratings and creditworthiness of the annuity providers who are obligated under the terms of the underlying settlements, the terms which are, in turn, subject to court orders (or acknowledgment letters in the case of owned annuities) to remit payments to entities, including Settlement Funding, LLC, that are wholly-owned by Peach Holdings, LLC; the physical security of the documents that evidence the underlying settlements; and the extent to which the Fund may be assured that the Fund’s security interest in the collateral is properly perfected in accordance with the protections afforded secured creditors under Article 9 of the Uniform Commercial Code. The Fund’s Board has approved fair value procedures pursuant to which the Fund will value its investment in the Note. The fair value procedures recognize that the Note is illiquid and that no market currently exists for it, save for the potential that the Advisor may be able to effect a negotiated sale of the Note held by the Fund. The valuation shall be updated no less frequently than quarterly. These updates shall be based on various factors, as deemed appropriate by the Pricing Committee, including without limitation, the following: (i) Comparisions with other fixed income opportunities available in the credit markets and spreads, on a risk adjusted basis such as, without limitation: (a) Swap rates: the variable rate available in a swap contract for the fixed rate payable under the Portfolio Note; 6 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements—(Continued) 2. Significant Accounting Policies (continued) Security Valuation (continued) (b) Interest Rates: the Fed Funds rate (i.e. that amount the Federal Reserve charges banks for overnight borrowing) and other prevailing interest rates in the U.S. (c) Credit Ratings: the weighted average rating of the Annuity Providers issuing the annuity contracts which constitute the Receivables; and (d) Subjective Factors: relative liquidity, creditworthiness and underlying collateral. (ii) Information obtained by the Advisor from the issuer of the Portfolio Notes relating to the financial position of such issuer and relevant affiliates; (iii) Cash flows payable by Annuity Providers under the Transaction Related Agreements. (iv) Credit Ratings assigned to the various Annuity Providers; (v) The occurrence of any significant market or company specific event that may affect the issuer, its affiliates, their capital structure (as contemplated under the terms of the transaction related documents) or the structured settlement industry; and (vi) Reported changes, if any, in the quality of the underlying collateral as a result of changes in such ratings, the creditworthiness of the issuer, its affiliates or the Annuity Providers or specific factors that may affect the value of collateral. The Fund adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Fund’s financial statements. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. 7 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements—(Continued) 2. Significant Accounting Policies (continued) Security Valuation (continued) The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2010: Quoted Prices in Active Markets for Significant Significant Unobservable Identical Assets Other Observable Inputs Description (Level 1) Inputs (Level 2) (Level 3) Total Note $
